Case 1:19-cr-00570-SHS Document 108

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

dn ee nen ee eee eee neneeeenenee x
UNITED STATES OF AMERICA,
-against-
JOSE VERRA VELEZ,
Defendant(s).
wenn ne nee nen eee nnn nen ne ene ene eee eee enennnecenenee X

SIDNEY H. STEIN, U.S. District Judge.

Defendant having been sentenced today,

Filed 09/10/21 Page 1 of1

19-Cr-570 (SHS)

IT IS HEREBY ORDERED that the defendant is remanded to the custody of the

U.S. Marshal for the Southern District of New York,

Dated: New York, New York
September 10, 2021

SO ORDERED:

si H? Stein, U.S.D.J.

 
